NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       APR 29 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10117

                Plaintiff - Appellee,            D.C. No. 2:13-cr-00897-GMS

    v.
                                                 MEMORANDUM*
ADOLFO RAMIREZ-NUNEZ, a.k.a. Jorge
Campos, a.k.a. Adolfo Ramirez, a.k.a.
Manuel Rodriguez,

                Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                      G. Murray Snow, District Judge, Presiding

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Adolfo Ramirez-Nunez appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his jury-trial conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Ramirez-Nunez contends that the district court erred by denying him a

two-level adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1(a).

The district court did not clearly err in determining that Ramirez-Nunez was not

entitled to the adjustment because he put the government to its burden of proof at

trial, denied knowingly entering the United States, and failed to demonstrate the

requisite contrition at sentencing. See U.S.S.G. § 3E1.1 cmt. n.2; United States v.

Osinger, 753 F.3d 939, 948-49 (9th Cir. 2014).

      AFFIRMED.




                                         2                                   14-10117